IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LEWIS M. MOTON, JR.,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5211

BOB INZER, CLERK, SECOND
JUDICIAL CIRCUIT COURT,
LEON COUNTY, FLORIDA

     Appellee.
_____________________________/

Opinion filed March 20, 2015.

An appeal from the Circuit Court for Leon County.
George S. Reynolds, III, Judge.

Appellant Lewis M. Moton, Jr., pro se.

Pamela Jo Bondi, Attorney General, Tallahassee; Gypsy Bailey, General Counsel,
Leon County Clerk of Court & Comptroller's Office, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, BENTON, and RAY, JJ., CONCUR.